 USDC IN/ND case 3:20-cv-01009-JD-MGG document 2 filed 12/14/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ELLIS THOMAS,

               Petitioner,

                      v.                           CAUSE NO. 3:20-CV-1009-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Ellis Thomas, a prisoner without a lawyer, filed a habeas corpus petition under

28 U.S.C. § 2254 to challenge his conviction for murder, attempted murder, attempted

robbery, and attempted carjacking under Case No. 48D03-9512-CF-426. Following a

trial, on November 12, 1997, the Madison Circuit Court sentenced him to one hundred

ten years of incarceration. This is not the first time he has brought a habeas corpus

petition challenging that conviction. In Thomas v. Carter, 1:04-CV-1506 (S.D. Ind.

dismissed Sept. 6, 2005), the court dismissed his habeas petition because his claims were

non-cognizable and untimely. Pursuant to 28 U.S.C. § 2244(b), “[a] district court must

dismiss a second or successive petition, without awaiting any response from the

government, unless the court of appeals has given approval for its filing.” Nunez v.

United States, 96 F.3d 990, 991 (7th Cir. 1996). Because Thomas has not been authorized

to file a successive petition by the Seventh Circuit Court of Appeals as required by 28

U.S.C. § 2244(b)(3)(A), the court dismisses this petition.
 USDC IN/ND case 3:20-cv-01009-JD-MGG document 2 filed 12/14/20 page 2 of 2


       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that jurists of reason would debate the court lacks jurisdiction to consider this

habeas corpus petition or for encouraging Thomas to proceed further. Therefore, the

court denies him a certificate of appealability.

       For these reasons, the court:

       (1) DISMISSES this petition as an unauthorized successive petition in violation of

28 U.S.C. § 2244(b);

       (2) DENIES Ellis Thomas a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on December 14, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              2
